United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1645
Issued: December 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 29, 2015 appellant filed a timely appeal from a March 13, 2015 merit decision
and a May 29, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish additional
work-related conditions; (2) whether OWCP abused its discretion by denying appellant’s request
for authorization of medical treatment; and (3) whether it properly denied appellant’s request for
a review of the written record.
FACTUAL HISTORY
On December 29, 2010 appellant, then a 40-year-old biological science technician, filed a
traumatic injury claim (Form CA-1) alleging that on December 28, 2010 he sustained a lower
1

5 U.S.C. § 8101 et seq.

back injury due to shoveling snow at work. He did not stop work, but began performing lightduty work for the employing establishment. Appellant’s claim was administratively handled to
allow for payment of a limited amount of medical expenses, but the merits of his claim had not
been formally considered.
Appellant received treatment for his back problems from Dr. Kevin Finley, an attending
osteopath and Board-certified family practitioner. In a January 7, 2011 report, Dr. Finley
diagnosed a lumbar strain due to the December 28, 2010 work incident. On February 11, 2011
he diagnosed degenerative disc disease of the lumbar spine.2
In a June 2, 2011 report, Dr. Gianelia Guernelli, an attending Board-certified physical
medicine and rehabilitation physician, discussed appellant’s December 28, 2010 back injury and
noted that he presented with complaints of pain and stiffness in his lumbar region. He indicated
that a recent magnetic resonance imaging (MRI) scan showed degenerative disc disease at L4-5
through L5-S1 and stated that, on examination, appellant’s back was nontender to palpation.3
Treatment recommendations included taking nonsteroidal anti-inflammatory drugs and applying
ice to the back followed by heat.
In mid-June 2011 OWCP formally considered appellant’s claim and accepted it for a
lumbar strain due to the December 28, 2010 work incident.
In an October 14, 2011 report, Dr. Michael F. Regan, an attending Board-certified
orthopedic surgeon, stated that appellant described a work injury in December 2010 due to
shoveling snow and complained of low back pain since that time. He noted that, on examination,
appellant’s back was not particularly tender and that there was no radicular pain with straight leg
raising. Diagnostic testing of the lumbar spine showed degenerative disc disease but no fracture
or clinically relevant compression. Dr. Regan indicated that surgery would not benefit appellant
and recommended that he continue with nonsteroidal anti-inflammatory drugs and unspecified
physical modalities.
On January 13, 2015 appellant filed a recurrence claim (Form CA-2a) on which he
checked a box indicating that his claimed recurrence was for “medical treatment only.” In other
communications with OWCP, he indicated that he wished to receive authorization for
chiropractic care and that he believed that he sustained a more serious injury on December 28,
2010 than a lumbar strain.
In a February 6, 2015 letter, OWCP asked appellant to submit additional factual and
medical evidence in support of his claim that he had a recurring need for medical treatment due
to his December 28, 2010 work injury and his claim that he sustained additional conditions on
December 28, 2010.

2

The record contains lumbar x-rays from February 3, 2011.

3

Dr. Guernelli did not identify the date of the MRI scan, but the only MRI scan of appellant’s lumbar spine in the
record is dated April 28, 2011.

2

Appellant submitted a February 23, 2015 statement in which he indicated that his back
pain had never gone away and that he recently started treatment with a chiropractor which
seemed to be “helping tremendously.”
Appellant submitted a December 19, 2014 report in which Dr. Finley noted that he had
experienced low back pain since 2008 and had received epidural injections in the past.
Dr. Finley noted that appellant reported that he had previously tried chiropractic treatment which
provided some relief from his back pain. Appellant also reported that in mid-2014 a tractor on
which he was riding rolled over and he now had pain that went down both legs. Dr. Finley
diagnosed low back pain and degenerative disc disease of the lumbar spine. In a December 19,
2014 form report, Dr. Finely noted “referral to chiropractic” in the “treatment/plan” portion of
the form.
In a February 6, 2015 report, Dr. Finley noted that appellant reported having back pain
with radiation to both upper buttocks. He noted that, prior to December 28, 2010, appellant’s
low back pain was periodic and not considered to be discogenic. Dr. Finley noted that, after his
injury at work on December 28, 2010, app’s back pain changed to symptoms compatible to a
disc injury. An MRI scan showed the degenerative changes and bulging and herniated discs that
were abutting the nerve roots and giving appellant his symptoms. Dr. Finley stated, “It is clear
that this most likely occurred with the injury of [December 28, 2010] as [appellant] did not have
these symptoms before this.” He noted that the degenerative changes were most likely present
for quite some time but the bulging and herniated discs were most likely new following the
incident at work on December 28, 2010. Dr. Finely noted that appellant recently was evaluated
and treated with chiropractic care including electrical stimulation and laser therapy. This care
gave appellant relief, but the relief was temporary and he continued to have the discomfort in the
lower back. Dr. Finley diagnosed low back pain, degenerative disc disease of the lumbar spine,
and displacement of lumbar disc without myelopathy. He noted that it was apparent that the
lower back pain appellant now had was different from what he had in previous years and noted,
“It is obvious to me that the symptoms he developed after the incident at work on December 28,
2010, with a causative factors [sic] of his persistent symptoms with radicular pain.”
In a March 13, 2015 decision, OWCP found that appellant had not met his burden of
proof to establish an additional condition other than the accepted December 28, 2010 lumbar
strain. It further denied appellant’s request for authorization of medical treatment related to the
December 28, 2010 work injury.
Appellant requested a review of the written record from OWCP’s March 13, 2015
decision in a form dated April 27, 2015. The form was marked as received by OWCP on
May 4, 2015.
By decision dated May 29, 2015, OWCP’s Branch of Hearings and Review denied
appellant’s request for a review of the written record as untimely filed. It noted that his form
requesting a review of the written record from the March 13, 2015 decision was dated April 27,
2015 but not received by OWCP until May 4, 2015, outside of the requisite 30-day period.
OWCP indicated that it was exercising its discretion and denying appellant’s request for a review
of the written record on the basis that the issue raised by appellant’s request could be addressed
if he requested reconsideration and submitted additional evidence.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any specific condition and/or disability for which compensation is claimed are causally
related to the employment injury.4
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.5 The medical evidence required to establish a causal
relationship between a claimed condition and employment factors is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the claimed condition and
the specific employment factors identified by the claimant.6
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a lumbar strain due to shoveling snow at work
on December 28, 2010. Appellant later claimed that he sustained a more serious low back injury
due to the December 28, 2010 work injury but, OWCP denied expansion of his claim for an
additional condition.
The Board finds that appellant has failed to meet his burden of proof to establish a workrelated injury other than the accepted lumbar strain.
Appellant submitted a February 6, 2015 report in which Dr. Finley, an attending
osteopath and Board-certified family practitioner, noted that, prior to December 28, 2010,
appellant’s low back pain was periodic and not considered to be discogenic. Dr. Finley indicated
that, after appellant’s injury at work on December 28, 2010, his back pain changed to symptoms
compatible to a disc injury. He discussed an MRI scan that showed the degenerative changes
and bulging and herniated discs that were abutting the nerve roots and posited that the findings
gave appellant his symptoms.7 Dr. Finley noted, “It is clear that this most likely occurred with
the injury of [December 28, 2010] as he did not have these symptoms before this.” He noted that
the degenerative changes were most likely present for quite some time but the bulging and
herniated disc were most likely new following the incident at work on December 28, 2010.
Dr. Finley concluded that it was apparent that the lower back pain appellant now had was

4

J.F., Docket No. 09-1061 (issued November 17, 2009).

5

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

See E.J., Docket No. 09-1481 (issued February 19, 2010).

7

Dr. Finley did not identify the date of the MRI scan, but the only MRI scan of appellant’s lumbar spine in the
record is dated April 28, 2011.

4

different from what he had in previous years and suggested that the December 28, 2010 work
incident was responsible for his persistent symptoms with radicular pain.
The Board finds that, while Dr. Finley provided an opinion suggesting that appellant
sustained an aggravation of preexisting degenerative disc disease of the lumbar spine on
December 28, 2010, his opinion is of limited probative value because he did not provide
adequate medical rationale in support of his opinion. The Board has held that a medical report is
of limited probative value on the issue of causal relationship if it contains a conclusion regarding
causal relationship which is unsupported by medical rationale.8 Dr. Finley did not provide any
description of the December 28, 2010 work injury or explain how appellant’s actions on that date
could have caused an injury other than a lumbar strain. Such medical rationale is especially
necessary because appellant did not report having pain that radiated down into both his legs until
more than three years after sustaining the December 28, 2010 work injury. Moreover, Dr. Finley
had indicated that appellant had back pain dating from 2008, i.e., a time prior to the
December 28, 2010 work injury, and had rolled over his tractor in a nonwork-related incident in
mid-2014. He did not adequately explain why appellant’s continuing back problems were not
due to the natural progression of his preexisting disc disease or some other nonwork-related back
condition.
Appellant did not submit any other medical evidence addressing whether he sustained a
medical condition on December 28, 2010 other than a lumbar strain. He has failed to meet his
burden of proof to expand his claim.9
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers
likely to cure, give relief, reduce the degree or the period of disability, or aid in lessening the
amount of the monthly compensation.”10
The Board has found that OWCP has great discretion in determining whether a particular
type of treatment is likely to cure or give relief.11 The only limitation on OWCP’s authority is
that of reasonableness.12 Abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.13 In order to be entitled to
8

C.M., Docket No. 14-88 (issued April 18, 2014).

9

On appeal, appellant again argued that he sustained a more severe injury on December 28, 2010 than a lumbar
strain, but he did not explain how the medical evidence of record supported this argument.
10

5 U.S.C. § 8103.

11

Vicky C. Randall, 51 ECAB 357 (2000).

12

Lecil E. Stevens, 49 ECAB 673 (1998).

13

Rosa Lee Jones, 36 ECAB 679 (1985).

5

reimbursement of medical expenses, it must be shown that the expenditures were incurred for
treatment of the effects of an employment-related injury or condition.14 Proof of causal
relationship in a case such as this must include supporting rationalized medical evidence.15
ANALYSIS -- ISSUE 2
Appellant filed a claim alleging that in February 2015 he had a recurrence of a need for
medical care related to his December 28, 2010 work injury.16 In particular, he indicated that he
wished to receive authorization for chiropractic care. The Board finds that OWCP did not abuse
its discretion by denying appellant’s request for authorization of additional medical treatment.
In reports dated December 19, 2014 and February 6, 2015, Dr. Finley noted that appellant
had recently tried chiropractic care for his back. He noted that appellant self-reported getting
some relief from his back pain but that the relief was temporary and his pain returned. In a
December 19, 2014 form report, Dr. Finely noted “referral to chiropractic” in the
“treatment/plan” portion of the form.
The Board finds that Dr. Finley did not provide a rationalized medical opinion
establishing that appellant’s need for any specific medical care, including chiropractic care, was
related to the accepted December 28, 2010 work injury, i.e., a lumbar strain. As explained
above, it has not been accepted that appellant sustained work-related degenerative disc disease of
the lumbar spine and it appears that Dr. Finley’s treatment recommendations were for a
nonwork-related degenerative condition. As noted above, in order to be entitled to
reimbursement of medical expenses, it must be shown that the expenditures were incurred for
treatment of the effects of an employment-related injury or condition.17
Appellant did not submit any reports containing a rationalized medical opinion justifying
authorization of specific medical treatment, other than the earlier treatment already approved,
which was necessitated by his December 28, 2010 lumbar strain. The Board finds that OWCP
did not abuse its discretion in denying appellant’s claim for additional medical treatment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of FECA provides that a claimant is entitled, on request made within
30 days after the date of the issuance of the decision, to a hearing on his or her claim before a
representative of the Secretary.18 Section 10.615 of OWCP’s federal regulations implementing
14

Bertha L. Arnold, 38 ECAB 282 (1986).

15

Zane H. Cassell, 32 ECAB 1537 (1981).

16

For these reasons explained above, appellant’s work injury has only been accepted for a lumbar strain.

17

See supra note 13.

18

5 U.S.C. § 8124(b)(1).

6

this section of FECA, provides that a claimant shall be afforded the choice of an oral hearing or a
review of the written record by a representative of the Secretary.19 Thus, a claimant has a choice
of requesting an oral hearing or a review of the written record pursuant to section 8124(b)(1) of
FECA and its implementing regulations. OWCP’s regulations and Board precedent provide that
the request for an oral hearing or review of the written record must be sent within 30 days of the
date of issuance of the decision (as determined by the postmark or other carrier’s date marking)
of the date of the decision for which an oral hearing or review of the written record is sought.20
ANALYSIS -- ISSUE 3
In this case, appellant’s form requesting a review of the written record from OWCP’s
March 13, 2015 decision was dated April 27, 2015 and was marked as received by OWCP’s
Branch of Hearings and Review on May 4, 2015. As the request was not sent within 30 days
after OWCP issued its March 13, 2015 decision, it was untimely filed and he was not entitled to
a review of the written record as a matter of right.21
OWCP retains the discretionary power to grant a review of the written record when a
claimant fails to request a review within the allotted time. In this case, it exercised its discretion
in its May 29, 2015 decision by finding that the issue raised by appellant’s request could be
addressed if he requested reconsideration and submitted additional evidence. The Board finds
that this denial of his request for review of the written record is a proper exercise of OWCP’s
authority.22
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a workrelated injury other than the accepted lumbar strain. The Board further finds that OWCP did not
abuse its discretion by denying appellant’s request for authorization of medical treatment and
that OWCP properly denied his request for a review of the written record.

19

20 C.F.R. § 10.615.

20

Id. at § 10.616(a). A request for review of the written record is subject to the same requirement as an oral
hearing request that the request be sent within 30 days of OWCP’s final decision. See J.P., Docket No. 15-790
(issued June 3, 2015).
21

The envelope in which appellant’s request was sent contains an illegible postmark, but the date of the form
containing the request shows that his request for a review of the written record was untimely.
22

See D.P., Docket No.15-1061 (issued July 22, 2015).

7

ORDER
IT IS HEREBY ORDERED THAT the May 29 and March 13, 2015 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

